Citation Nr: 0213548	
Decision Date: 10/03/02    Archive Date: 10/10/02	

DOCKET NO.  00-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injury of the testicle with varicocele and 
hydrocele.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had qualifying service for VA benefits purposes 
in the United States Merchant Marines from April 11 to June 
13, 1945, and from July 5 to August 15, 1945.  He also had 
active service in the Unites States Coast Guard from November 
1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that found that new and material 
evidence had not been submitted to reopen the claim.  


FINDINGS OF FACT

1.  A July 1998 Board decision denied service connection for 
residuals of a right testicle injury, a hydrocele, and a 
varicocele.  

2.  Evidence received since the July 1998 Board decision is 
not new and does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The July 1998 Board decision is final; new and material 
evidence has not been received and the claim of entitlement 
to service connection for residuals of injury of the testicle 
with varicocele and hydrocele is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108, 7104(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2001).  
The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence) the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim) and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

The record reflects that the veteran has been provided with a 
statement of the case and supplemental statement of the case, 
as well as a July 2001 letter informing him regarding the 
VCAA, including the development of evidence and who will 
obtain what evidence.  This information has also informed the 
veteran of the governing legal criteria, the evidence 
necessary to substantiate his claim, the evidence considered, 
and the reasons for the denial of his claim.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's original claim of entitlement to service 
connection for residuals of a right testicle injury with a 
hydrocele and a varicocele was denied by a July 1998 Board 
decision.  The evidence of record at the time of the July 
1998 Board decision included service medical records as well 
as records of post service medical care.  At that time, the 
evidence indicated that the veteran reported that he had 
sustained an injury to his right testicle in October 1945 
that resulted in a varicocele and hydrocele.  The medical 
evidence indicated the existence of a hydrocele and 
varicocele, but there was no evidence that the veteran 
sustained a right testicle injury or that he had experienced 
aggravation of that injury during any qualifying period of 
service.  

The July 1998 Board decision denied service connection for 
residuals of a right testicle injury with a hydrocele and 
varicocele on the basis that the right testicle injury did 
not occur during a period of qualifying service and the 
record did not indicate that there was an increase in 
severity of any pertinent disability during a period of 
qualifying service.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Subsequent to the July 1998 Board decision, additional 
medical evidence has been submitted, including VA treatment 
records which are not relevant and a January 2000 statement 
from J. Samir Sulieman, M.D., a private physician, which 
reflects that the veteran gave a history of trauma to his 
right testicle in 1943 and reflects that the veteran 
currently had some pain in his right testicle.  The veteran 
also testified during a personal hearing, indicating that he 
received trauma to his testicular area in October 1945.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

The additional evidence added to the record reflects that the 
veteran continues to experience right testicular pain and 
that he experienced right testicular injury during a period 
that was not qualifying service.  The additional evidence 
does not provide a more complete picture of the circumstances 
surrounding the origin of the veteran's residuals of injury 
of the right testicle with varicocele and hydrocele.  Neither 
does the additional evidence indicate that the veteran has 
current residuals of injury of the right testicle with 
varicocele and hydrocele that is related to any period of 
qualifying service.  The veteran, as a lay person, is not 
qualified to offer a medical diagnosis or etiology because he 
does not have such medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the additional evidence, either by itself or in 
connection with evidence previously assembled, does not 
contribute to a more complete picture of the circumstances 
surrounding the original injury of the testicle with 
varicocele and hydrocele, or provide any competent medical 
evidence relating current disability to a period of 
qualifying service, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has not been 
submitted.  The July 1998 Board decision is final, and the 
claim of entitlement to service connection for residuals of 
injury of the testicle with varicocele and hydrocele is not 
reopened.  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for residuals of injury of the testicle with 
varicocele and hydrocele is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

